DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


Claims 1-15 are presented for examination. Applicant filed a response to a non-final Office action on 02/07/2022 arguing against the previous § 101 rejection. In light of Applicant’s arguments, Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established a new § 101 rejection of claims 1-15 the instant rejection. 

Examiner’s Remarks


The prior art Sharaf (2011/0231275 A1) teaches generally a system and a method for providing on-line sale of a motor vehicle through electronic exchange of information. Sharaf, however, fails to teach: “the pre-qualified payment code module is in operative communication with at least one computerized credit information system and is configured to: (a) submit the personally identifying information to the at least one computerized credit information system to obtain a customer credit data; (b) query the collateral database to identify all available vehicles that match the collateral search information; (c) calculate a pre-qualified finance offer; wherein the pre-qualified finance offer comprises an 

Response to Applicant’s Remarks











Applicant argues in page 10 of the Remarks: 
The technical field of providing online search results is not the abstract idea of loan shopping. The claims at issue provided a "technological solution to a technological problem" (2106.05(a) of the MPEP). As 2106.05(a) of the MPEP further instructs, "An important consideration in determining 

 The present invention does not simply claim better search results. Instead, it describes a "pre-qualified payment code module" that collects "the online shopper's name and address" and uses that information to communicate with a "computerized credit information system" and obtains "customer credit data," which is then calculates "the actual payment amount that the online shopper would be required to pay." (Claims 1 & 10). These detailed steps are used to integrate the judicial exception into the practical application.

Examiner respectfully disagrees. There are simply no claim limitations that render improvements to the functioning of a computer or to any other technology or technical field (MPEP § 2106.05(a)), not limitations that integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception (MPEP § 2106.05(b)). The limitations of independent claim 1 and 10 are either limitations describing the abstract idea, limitations describing insignificant extra solution activity, or limitations describing general-purpose computer carrying out its normal functions as is shown in the § 101 analysis below. Further, the additional elements are recited at a high level of generality (e.g., as a generic computer performing standard functions such as collecting information and submitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Therefore, claims 1-15 are not patent eligible under § 101.   

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e.,  is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-15 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-15, however, recite an abstract idea of “enabling an online shopper to use a third-party vendor webpage to shop online for a vehicle by evaluating the monthly payment amount for the vehicle” that belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 10, which set forth or describe the recited abstract idea, are: “calculate a pre-qualified finance offer, wherein the pre-qualified finance offer comprises an anticipated monthly payment amount for each vehicle that matches the collateral search information and is calculated by using the customer credit data, acceptable payment information, and the available finance programs that apply to each vehicle that matches the collateral search information, wherein the pre-qualified finance offer only includes an anticipated monthly payment amount for a vehicle that matches the collateral search information, the acceptable payment information, and for which the online shopper qualifies based on the online shopper’s customer credit data and the available finance program pricing an qualification parameters, wherein the anticipated monthly payment amount is the actual payment amount that the online shopper would be required to pay to acquire the respective vehicle” (claim 1), “query the collateral database to identify all available automobiles that match the collateral search information” (claim 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 10 recite additional limitations: “a Webserver hosting a third-party vendor website configured to present to the on-line shopper an offer of one or more vehicles for sale or lease” (claim 1), “an add-on module incorporated into the third-party vendor website and accessible to the online shopper by clicking a link presented on the third-party vendor website, wherein the add-on module comprises software code that generates a user interface for the online shopper to interact with the system, and wherein the user interface is configured to collect, from the online shopper, personally identifying information for the online shopper, acceptable payment information for the online shopper and collateral search information identifying at least one characteristic of the vehicle that the online shopper finds acceptable” (claim 1), “a pre-qualified payment quote module comprising: a i.e., as a generic processor performing a generic computer function of ranking information based on a see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 10 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 10 (see above in Step 2 – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0027] FIG. 2 depicts another embodiment of the system 100, also referred to herein as a Pre-qualified Payment System ("PPS") that allows finance providers 108 to market finance programs over a network, such as the internet 200. As shown, a potential customer 102 accesses a vendor web page or site 206 via a network, such as the internet via a personal computer, tablet, smartphone or any other device 202 capable of accessing a website. In embodiments, the PPS includes a vendor plug-in or add-on module 204 that can be incorporated in, or used with the vendor's web site. In another embodiment, the vendor add-on module 204, also referred to herein as the add-on, includes software code that generates a user interface for a customer 102 to interact with the system 100. The add-on 204 can provide a customer selectable button or feature on which a customer can `click` or otherwise 

This is a description of general-purpose computing system performing routine functions. Further, the additional elements describing insignificant extra or post solution activity in Step 2A – Prong 2, for example data collection, amount to no more than mere instructions to apply the exception using generic computer components. For this reason these elements are not sufficient to provide an inventive concept. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Therefore, the additional elements of independent claims 1 and 10 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 10 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-9 depend on independent claim 1; and dependent claims 11-15 depend on independent claim 10. The elements in dependent claims 2-9 and 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9 and 11-15 do not correct the deficiencies of independent claims 1 and 10 and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-15 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thilbodeau (2007/0136162 A1) discloses: “Receiving, at a financial account provider, information associated with a purchase package for a purchase transaction between a first merchant and the customer for a vehicle provided by the first merchant.” 

Bell (2007/0136163 A1) discloses: “The message may provide a monthly payment amount and possible financing options for a particular vehicle. The customer may also may input parameters, such as a down payment and an amount of a trade-in, if applicable, so that the parameters are taken into consider when determining financing options.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/VIRPI H KANERVO/            Primary Examiner, Art Unit 3619